Exhibit 10.1

 



STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is entered into as of November 26,
2018, by and between Chicago Venture Partners, L.P., a Utah limited partnership
(“Lender”), and Inpixon, a Nevada corporation (“Borrower”). Capitalized terms
used in this Agreement without definition shall have the meanings given to them
in the Note (as defined below).

 

A.        Borrower previously issued to Lender a Convertible Promissory Note
dated November 17, 2017 in the initial principal amount of $1,745,000.00 (the
“Note”) pursuant to that certain Securities Purchase Agreement dated November
17, 2017 between Lender and Borrower (the “Purchase Agreement,” and together
with the Note and all other documents entered into in conjunction therewith, the
“Transaction Documents”).

 

B.         As of the date hereof, the Note has an outstanding principal amount
of $371,600.98.

 

C.         Borrower has requested that Lender delay its right to make
redemptions under the Note as set forth in this Agreement.

 

D.        Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Agreement, to grant the Standstill (as defined
below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.         Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Agreement are true and accurate and are hereby
incorporated into and made a part of this Agreement.

 

2.         Standstill. Notwithstanding the terms of the Note, Lender hereby
agrees that its right to redeem all or any portion of the Note set forth in
Section 8 of the Note shall not commence until February 28, 2019 (the
“Standstill”).

 

3.         Standstill Fee. In consideration of Lender’s grant of the Standstill,
its fees incurred in preparing this Agreement and other accommodations set forth
herein, Borrower agrees to pay to Lender a fee in the amount of $50,000.00 (the
“Standstill Fee”). The Standstill Fee shall be payable in cash to Lender upon
execution of this Agreement.

 

4.         Maturity Date. In conjunction with the Standstill, Borrower and
Lender also agree that the Maturity Date of the Note is hereby extended to
February 28, 2019. Accordingly, Borrower and Lender agree that the Note is
hereby amended to the extent necessary to implement the foregoing extension of
the Maturity Date.

 



 

 

 

5.         Representations and Warranties. In order to induce Lender to enter
into this Agreement, Borrower, for itself, and for its affiliates, successors
and assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

a.             Borrower has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

 

b.            There is no fact known to Borrower or which should be known to
Borrower which Borrower has not disclosed to Lender on or prior to the date of
this Agreement which would or could materially and adversely affect the
understanding of Lender expressed in this Agreement or any representation,
warranty, or recital contained in this Agreement.

 

c.             Except as expressly set forth in this Agreement, Borrower
acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Borrower under the terms of
the Transaction Documents.

 

d.            Borrower is not aware of any defenses, affirmative or otherwise,
rights of setoff, rights of recoupment, claims, counterclaims, actions or causes
of action of any kind or nature whatsoever against Lender, directly or
indirectly, arising out of, based upon, or in any manner connected with, the
transactions contemplated hereby, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Agreement and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Transaction Documents. Borrower hereby
acknowledges and agrees that the execution of this Agreement by Lender shall not
constitute an acknowledgment of or admission by Lender of the existence of any
claims or of liability for any matter or precedent upon which any claim or
liability may be asserted.

 

e.             Borrower represents and warrants that as of the date hereof no
Events of Default or other material breaches exist under the Transaction
Documents or have occurred prior to the date hereof.

 

6.         Certain Acknowledgments. Each of the parties acknowledges and agrees
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with the Standstill or any other
amendment to the Note granted herein.

 

7.         Ratification of the Note. The Note shall be and remains in full force
and effect in accordance with its terms, and is hereby ratified and confirmed in
all respects. Borrower acknowledges that it is unconditionally obligated to pay
the remaining balance of the Note and represents that such obligation is not
subject to any defenses, rights of offset or counterclaims. No forbearance or
waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under the Note or the other
Transaction Documents, as in effect prior to the date hereof.

 



2

 

 

8.         No Reliance. Borrower acknowledges and agrees that neither Lender nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Agreement.

 

9.         Arbitration. Each party agrees that any dispute arising out of or
relating to this Agreement shall be subject to the Arbitration Provisions (as
defined in the Purchase Agreement).

 

10.       Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah without regard to
the principles of conflict of laws. Each party agrees that the proper venue for
any dispute arising out of or relating to this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement. BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11.       Attorneys’ Fees. In the event of any arbitration or action at law or
in equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

12.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

13.       Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 



  BORROWER:         INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
Chief Executive Officer

 

  LENDER:           Chicago Venture Partners, L.P.           By: Chicago Venture
Management, L.L.C., its General Partner           By: CVM, Inc., its Manager    
        By: /s/ John M. Fife       John M. Fife, President

  

 

 



[Signature page to Standstill Agreement]

 

  

 



 

 

 